United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2935
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                       Jeff Beran

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                             Submitted: March 10, 2014
                                Filed: May 12, 2014
                                  ____________

Before COLLOTON, SHEPHERD, and KELLY, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

        Jeff Beran appeals from a 48-month prison sentence the district court1 imposed
after the second revocation of his supervised release. Specifically, Beran claims that
the district court failed to consider all the sentencing factors set forth in 18 U.S.C.

      1
       The Honorable Judge Richard G. Kopf, United States District Judge for the
District of Nebraska.
§ 3553(a) and that the sentence imposed was substantively unreasonable. For the
reasons discussed below, we affirm the sentence imposed by the district court.

       Beran pled guilty to conspiracy to distribute 500 grams or more of
methamphetamine, in violation of 21 U.S.C. § 846. The district court sentenced
Beran to 235 months, followed by five years of supervised release. Upon a Rule
35(b) request, the district court reduced Beran’s sentence to 66 months, with the same
term of supervised release. During his supervised release, Beran admitted to
committing the crimes of public intoxication and third degree domestic assault on his
ex-girlfriend in violation of a mandatory condition of his supervised release not to
commit another federal, state, or local crime. The district court found Beran guilty
of violating the conditions of his supervised release and sentenced him to one day of
imprisonment, for which he was given credit as time served, plus 54 months of
supervised release.

       After the first revocation of supervised release, Beran underwent treatment for
alcohol abuse and domestic violence. His probation officer instructed him to not have
contact with his ex-girlfriend due to their significant relationship problems. Despite
receiving this instruction, Beran made phone calls and sent text messages to his ex-
girlfriend, ultimately frightening her and causing her to initiate a protection order
proceeding. The probation officer filed a petition seeking revocation of Beran’s
supervised release for violating a condition requiring him to “answer truthfully all
inquiries by the probation officer and follow the instructions of the probation officer.”
The probation officer recommended Beran serve 48 months in prison.

      During the revocation hearing, Beran admitted to the violation. The applicable
guideline range was 8 to 14 months imprisonment; however, the district court, after
considering various factors, sentenced Beran to 48 months imprisonment with no
supervised release. No objections were made asserting any procedural error as to the
sentence imposed. Beran now appeals his sentence.

                                          -2-
       Because Beran failed to object to the adequacy of the district court’s
explanation or consideration of the 18 U.S.C. § 3553(a) factors, his objection on
appeal is reviewed for plain error. United States v. Benton, 627 F.3d 1051, 1055 (8th
Cir. 2010). Beran claims the district court committed error when it failed to consider
section 3553(a)(6), which requires the court to consider the need to avoid
unwarranted sentence disparities when fashioning a sentence. It is well settled that
“we do not require a district court to categorically rehearse each of the section
3553(a) factors on the record when it imposes a sentence as long as it is clear that
they were considered.” United States v. Dieken, 432 F.3d 906, 909 (8th Cir. 2006).
Further, “we presume that ‘district judges know the law and understand their
obligation to consider all of the § 3553(a) factors.’” United States v. Gray, 533 F.3d
942, 943 (8th Cir. 2008) (quoting United States v. Carty, 520 F.3d 984, 992 (9th Cir.
2008) (en banc)).

       Here, because the court reviewed Beran’s evidence regarding alleged similar
supervised release violations for other offenders, we are satisfied that the district
court considered the need to avoid unwarranted sentence disparities. The court also
adequately explained its reasoning for imposing the sentence, acknowledging the
factors listed in section 3553(a), noting the significant sentence reduction made
during the earlier Rule 35(b) hearing, considering Beran’s prior revocation based on
his violation of supervised release which demonstrated a pattern of behavior, and
finally noting that such violations occurred despite the best efforts of Beran’s
probation officer to correct Beran’s behavior. Thus, upon careful review of the
record, we conclude that the district court did not commit plain error because the
court adequately considered the factors under section 3553(a) and provided a
sufficient explanation for the sentence imposed.

      Beran argues next that his sentence of 48 months imprisonment is substantively
unreasonable. We review the substantive reasonableness of a revocation sentence

                                         -3-
under the abuse-of-discretion standard. United States v. Thunder, 553 F.3d 605, 607
(8th Cir. 2009). “A district court abuses its discretion and imposes an unreasonable
sentence when it fails to consider a relevant and significant factor, gives significant
weight to an irrelevant or improper factor, or considers the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009) (internal quotation marks omitted).

       Specifically, Beran claims that given his progress during his supervised release,
the nature of his violation, and his history and characteristics, the sentence imposed
was too harsh and the court did not provide sufficient grounds for the significant
upward departure, as the sentence was more than three times the high end of the
guideline range of 8 to 14 months. Having presided over Beran’s initial sentencing,
his Rule 35(b) proceeding, and his first revocation hearing, the district court was well
aware of Beran’s history and characteristics, and, in its thorough explanation, the
court noted the significant sentence reduction previously afforded to Beran, the
significant amount of resources invested in improving Beran’s behavior, Beran’s
repeated violations of his supervised release, and the fact that the situations Beran
found himself in were fraught with danger. See United States v. Larison, 432 F.3d
921, 922-23 (8th Cir. 2006) (upholding the district court’s imposition of a 60-month
revocation sentence as reasonable although the applicable sentencing guideline range
was 5 to 11 months, emphasizing the district court’s consideration of the initial
sentence reduction afforded to the defendant, the amount of resources invested in the
defendant’s correction, and the repeated violations of the terms of the supervised
release); United States v. Cotton, 399 F.3d 913, 916-17 (8th Cir. 2005) (upholding
the district court’s imposition of a 46-month revocation sentence, despite the 7 to 13
month sentencing guideline range, when the district court considered the previous
reduction afforded to the defendant, the repeated violations of supervised release, and
the nature of the violations putting the defendant in risk of serious criminal conduct).
These considerations adequately support the reasonableness of the sentence imposed.



                                          -4-
      Finally, we reject Beran’s argument that his sentence is unreasonable when
compared to other sentences of similarly situated offenders. Beran is not entitled to
any particular sentence and the sentence imposed is within the statutory limit. See 18
U.S.C. § 3583(e)(3); see Larison, 432 F.3d at 924. Moreover, we do not find the 48-
month sentence imposed was so disproportionate to those cases cited by Beran as to
amount to an unreasonable sentence. See Larison, 432 F.3d at 924.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -5-